 


114 HR 2225 IH: PRIMED Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2225 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Meadows introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a temporary dividends received deduction for repatriated foreign earnings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prioritizing Reinvestment in Infrastructure and Military while Eliminating Debt Act of 2015 or the PRIMED Act .  2.Dividends received deduction for repatriated foreign earnings (a)Period for repatriationParagraph (1) of section 965(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Only cash dividends received during the period beginning after the date of the enactment of the Prioritizing Reinvestment in Infrastructure and Military while Eliminating Debt Act of 2015, and ending on December 31, 2016, shall be taken into account under subsection (a).. 
(b)ExtensionSubsection (f) of section 965 of such Code is amended to read as follows:   (f)ElectionThe taxpayer may elect to apply this section to any taxable year that includes the period described in subsection (a)(1). Such election may be made only for one taxable year that includes such period and only if made on or before the due date (including extensions) for filing the return of tax for such taxable year.. 
(c)Conforming amendments 
(1)Threshold periodSection 965 of such Code is amended by striking June 30, 2003 each place it occurs and inserting June 30, 2014. (2)Indebtedness determination dateSubparagraph (B) of section 965(b)(3) of such Code is amended by striking October 3, 2004 and inserting May 1, 2015. 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 3.Debt reduction (a)In generalIn the case of any taxes which— 
(1)are received in the Treasury during a fiscal year for which there is not Federal budget deficit, and (2)are attributable to eligible 965 dividends received by corporations which are United States shareholders,an amount equal to 1/3 of such taxes, reduced by 1/3 of the amount of the foreign tax credit allowed under section 901 which is attributable to the non-deductible portion of such eligible 965 dividends, shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate). 
(b)DefinitionsFor purposes of subsection (a), the terms eligible 965 dividend and non-deductible portion shall have the respective meanings given such terms in section 9503(b)(7) of the Internal Revenue Code of 1986. 4.Highway Trust FundSection 9503(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(7)Other transfers to Highway Trust Fund 
(A)In generalThere are hereby appropriated to the Highway Trust Fund amounts equivalent to the excess of— (i)1/3 of the taxes received in the Treasury which are attributable to eligible 965 dividends received by corporations which are United States shareholders, over 
(ii)1/3 of the amount of the foreign tax credit allowed under section 901 which is attributable to the non-deductible portion of such eligible 965 dividends. (B)DefinitionsFor purposes of this subsection— 
(i)Eligible 965 dividendThe term eligible 965 dividend means any amount received from a controlled foreign corporation for which a deduction is allowed under section 965, as determined based on estimates made by the Secretary. (ii)Non-deductible portionThe term non-deductible portion means the excess of the amount of any eligible 965 dividend over the deductible portion (as defined in section 965(d)(3)) of such amount.. 
5.Adjustment to defense discretionary spending limitations 
(a)In generalOn the date that is 30 days after the date of enactment of this Act, and on February 1 of each of calendar years 2016 through 2020, the revised security category in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 for fiscal year 2016 and the fiscal year beginning on September 1st of such applicable calendar year, respectively, shall be adjusted by the amount described in subsection (b). (b)Adjustment amountThe adjustment provided in subsection (a) is equal to— 
(1)1/3 of the taxes received in the Treasury during the most recently ended calendar year which are attributable to eligible 965 dividends received by corporations which are United States shareholders, over (2)1/3 of the amount of the foreign tax credit allowed during the most recently ended calendar year under section 901 which is attributable to the non-deductible portion of such eligible 965 dividends. 
(b)DefinitionsFor purposes of subsection (b), the terms eligible 965 dividend and non-deductible portion shall have the respective meanings given such terms in section 9503(b)(7) of the Internal Revenue Code of 1986.  